Citation Nr: 0904511	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-01 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a rating in excess of 20 percent for a lower 
back condition, characterized as spondylosis deformans at L5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel

INTRODUCTION

The veteran had active service from June 1979 to June 1983. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, that denied the benefit sought on appeal.  
The veteran appealed that decision and the case is now before 
the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
action on the claim for an increased rating for the veteran's 
service-connected back condition, characterized as 
spondylosis deformans at L5, is necessary prior to final 
appellate review.

The veteran reports that his service-connected back condition 
has become more severe since his last examination.  The 
United States Court of Appeals for Veterans Claims (the 
Court) has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992).  During his January 2009 hearing before the 
undersigned Veterans Law Judge the veteran claimed that his 
back condition had increased in severity since the most 
recent VA examination in February 2006, approximately three 
years ago, and the evidence appears to offer some support for 
the veteran's contentions.  Therefore, the Board finds that a 
new examination is necessary to reach a decision on this 
claim.  

In order to give the veteran every consideration with respect 
to the present appeal, further development of the case is 
necessary.  This case is being returned to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., and the 
veteran will be notified when further action on his part is 
required.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO/AMC should contact the veteran 
and inquires as to whether he has had any 
treatment for his lower back condition 
since August 2004.  If the veteran 
indicates that he has received any 
pertinent treatment, the RO/AMC should 
obtain and associate those records with 
the claims file.

2.  The veteran should be afforded the 
appropriate examination to determine the 
nature and severity of his low back 
condition.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests should 
be completed.  The examiner's report 
should set forth range of motion studies 
and the examiner should identify any 
objective evidence of pain.  The extent of 
any incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion.  

3.  When the requested development has 
been completed the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


